Title: From James Madison to James Monroe, 23 September 1812
From: Madison, James
To: Monroe, James


Dear Sir
Washington Sepr. 23. 1812.
Still without authentic information from Abroad. The Halifax papers expect Adml. Warren with a naval force, and an offer of peace. It appears that Wellington has gained a victory over Marmont; The extent of it not ascertained. From the West the accounts are that a B & Indn. force amounting to about 600 left Malden after the surrender of Detroit, to attack F. Wayne, & in case of success, to proceed to F. Harrison & Vincennes. As it is pretty certain F. Harrison was invested, it is apprehended that F. Wayne may have fallen. According to the latest dates however, that is to say the 13th. inst: from Urbanna, no such information had come to hand. Harrison has finally determined to push on himself towards Fort Wayne; having left Piqua on the 6th. inst: with the rear of the Army, & an intention to overtake it by forced marches. The force then immediately with him will be about 3000. Affce. respects
James Madison
Good supplies of tents, Blankets & other articles have been sent from Pittsburg, as well as from Philada. for the N. Western Expedition.
